DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following feature(s) must be shown or the feature(s) canceled from the claim(s):
“wherein at least one loop of the two rows of approximately parallel stitches is disposed between the thread of the zigzag stitch and an outer surface of the reinforcement element” (claims 4, 10, 15).
“a row of two approximately parallel stitches” (claim 9)
Regarding the limitations of claims 4, 10, and 15, it is noted that although Fig. 7 depicts the reinforcement component 400 having an “outer surface” 704 (see related paragraph 0060 of the specification), Fig. 7 appears to show the inner surface of the upper assembly. Note that Fig. 5 is described as showing a backside of the connection area, and depicts wherein the zigzag stitches 500 are exposed on said backside, and Fig. 7 appears to be close-up view of the same backside view. As such, while Fig. 7 appears to show an “inner surface” it fails to show an “outer surface” of the reinforcement component, such that at least one loop of the two rows of approximately parallel stitches is disposed between the thread of the zigzag stitch and an outer surface of the reinforcement element.

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 5-8, 13, 16, 19, and 20 are objected to because of the following informalities: “braid body” should read “braided body,” to enhance clarity. Appropriate correction is required.
Claims 3 and 14 are objected to because of the following informalities: “stich” should read “stitch.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the component is attached to the braid body at the connection area using a zigzag stitch comprising a thread that passes through the component at a first location and passes through the reinforcement element and the braid body at a second location, wherein the second location extends beyond the connecting stitch attaching the reinforcement element to the braid body.” The limitation is indefinite, as it is unclear what Applicant intends for the phrase “wherein the second location extends beyond the connecting stitch” to mean. First, it is unclear how a location can “extend beyond” a structure, as a location by definition refers to a position, not a structure. Second, it is unclear in what manner and in what direction the second location extends “beyond” the connecting stitch. It is noted that “beyond” is a relative term and claim 1 does not previously establish or recite any directions or orientations of the upper, reinforcement, component, and/or stitches. For purposes of examination, the Examiner will interpret the direction of “beyond” as referring to an inner location of the upper (e.g., closest to the wearer’s foot).

Similarly, claim 13 recites the limitation “wherein the second location extends beyond the connecting stitch joining the reinforcement element to the braid body.” The limitation is indefinite as least for the reasons discussed above.
Claim 3 recites the limitation “the first stitch.” There is insufficient antecedent basis for this limitation in the claims. For purposes of examination, the Examiner will interpret the limitation as follows: “the connecting stitch.”
Claim 13 recites the limitation “wherein the component and the braid body comprise the upper.” The limitation is indefinite, as it is unclear how the component and the braid body, which are part of the claimed upper, can also comprise (i.e. include) the upper. For purposes of examination, the Examiner will interpret the limitation as follows: “wherein the component and the braid body together form at least a portion of the upper.”
Dependent claims are rejected at least for depending from rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 9, 11, 13, 14, 16, and 18-20, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Burt (US Patent No. 6,401,364) in view of Bruce (US PG Pub 2018/0343961), further in view of Juckelandt et al. (herein Juckelandt)(US PG Pub 2020/0068995).
	Regarding claim 1, Burt discloses an article of footwear (10, see embodiment of Figs. 1, 2A, and 3B) comprising:
an upper (12) including an upper body (20) and at least one component (30); a reinforcement element (40, note that inner layer 40 provides at least some degree of reinforcement to the upper) attached to the upper body along a connection area (area defined by stitches 46) using a connecting stitch (46, see Figs. 2a and 3b and column 6, line 7- column 7, line 13); and
wherein the component is attached to the upper body at the connection area using a stitch (44) comprising a thread that passes through the component at a first location and passes through the reinforcement element and the braid body at a second location (see annotated Fig. 2a), wherein the second location extends beyond the connecting stitch attaching the reinforcement 

    PNG
    media_image1.png
    737
    401
    media_image1.png
    Greyscale

	Burt substantially discloses the invention as claimed above but fails to disclose wherein the upper body is a braid body comprising at least one braided layer. Instead, Burt discloses wherein the upper body (20) is a ventilated mesh material (see column 4, lines 34-40).

	Therefore, based on Bruce’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Burt’s mesh upper body to be a braided body comprising at least one braided mesh layer, as braided uppers are known in the art and may provide enhanced structural support, strength, thickness, and/or compression to the upper.
Burt also fails to disclose wherein the thread that passes through the component at the first and second locations specifically defines a zigzag stitch. Burt appears to depict a conventional straight stitch (44, see Fig. 3b).
	However, Juckelandt teaches wherein both straight stitches and zigzag stitches are known in the art for securing two layers of a shoe upper together, and wherein zigzag stitches provide improved stability (see paragraph 0042).
	Therefore, based on Juckelandt’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Burt’s straight stitch to be a zigzag stitch, as such a modification would be nothing more than a simple substitution of one known stitch type for another, and would provide improved stability. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06.



Regarding claim 3, the modified footwear of Burt (i.e., Burt in view of Bruce and Juckelandt) is further disclosed wherein the first stitch (connecting stitch 46 of Burt) comprises two rows of approximately parallel stitches along the connection area (see Figs. 2a and 3b of Burt, connecting stitch 46 includes at least two portions that form approximately parallel rows of stitches, e.g., along opposing sides of openings 36, along the connection area defined by stitches 46).

Regarding claim 5, the modified footwear of Burt (i.e., Burt in view of Bruce and Juckelandt) is further disclosed wherein the component (30 of Burt) and the braid body (20 of Burt) are abutting each other along the connection area (see at least Fig. 2a of Burt).

Regarding claim 6, the modified footwear of Burt (i.e., Burt in view of Bruce and Juckelandt) is further disclosed wherein the component (30 of Burt) is a lace eyelet element (see Fig. 3b and column 6, line 55 – column 7, line 13 of Burt, component 30 includes a lace eyelet portion 34 and is thus a lace eyelet element inasmuch as claimed); and wherein the connection area (area defined by stitches 46 of Burt) includes a throat area of the braid body (see Fig. 3b of Burt, stitches 46 include portions that extend up to the throat of footwear 10).



Regarding claim 9, Burt discloses an article of footwear (10, see embodiment of Figs. 1, 2A, and 3B) comprising:
an upper (12) including a throat area (adjacent tongue 70, see Fig. 1) and a heel area (18);
a component (30) including a lace eyelet element (34) and a heel cushioning element (area of 30 extending in heel area 18; see Fig. 3b; column 5, lines 5-28; and column 6, line 55 – column 7, lines 13; component 30 is made of nonwoven or woven textiles which provide at least some degree of cushioning);
a reinforcement element (40) attached to the upper along a connection area (area defined by stitches 46) using a row of two approximately parallel stitches (46, see Figs. 2a and 3b and column 6, line 7- column 7, line 13, stitches 46 include at least one row of two approximately parallel stitches), wherein the connection area includes the throat area and the heel area (see Fig. 3b); and
wherein the component is attached to the upper at the connection area using a stitch (44) comprising a thread that passes through the component at a first location and passes through the reinforcement element and the upper at a second location (see annotated Fig. 2a), wherein the second location extends beyond the row of two approximately parallel stitches attaching the 
	Burt substantially discloses the invention as claimed above but fails to disclose wherein the upper is a braided upper. Instead, Burt discloses wherein the upper body (20) is a ventilated mesh material (see column 4, lines 34-40).
	However, Bruce teaches an article of footwear (see Figs. 5-10 and paragraph 0042) having an upper (104) formed from a braided mesh material (see Fig. 6 and paragraphs 0004, 0038, and 0042-0046, braided upper 104 defines a plurality of mesh apertures 106), as braided uppers are known in the art and may provide enhanced structural support, strength, thickness, and/or compression to the upper (see paragraphs 0003-0004 and 0029-0031).
	Therefore, based on Bruce’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Burt’s mesh upper to be a braided mesh upper, as braided uppers are known in the art and may provide enhanced structural support, strength, thickness, and/or compression to the upper.
Burt also fails to disclose wherein the thread that passes through the component at the first and second locations specifically defines a zigzag stitch. Burt appears to depict a conventional straight stitch (44, see Fig. 3b).
	However, Juckelandt teaches wherein both straight stitches and zigzag stitches are known in the art for securing two layers of a shoe upper together, and wherein zigzag stitches provide improved stability (see paragraph 0042).
	Therefore, based on Juckelandt’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Burt’s straight stitch to be a zigzag stitch, as such a modification would be nothing more than a simple In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06.

Regarding claim 11, the modified footwear of Burt (i.e., Burt in view of Bruce and Juckelandt) is further disclosed wherein the component (30 of Burt) and the braided upper (20 of Burt) are abutting each other along the connection area (see at least Fig. 2a of Burt).

Regarding claim 13, Burt discloses a method of making an upper (12) for an article of footwear (10, see embodiment of Figs. 1, 2A, and 3B) comprising:
forming an upper body (20);
forming a component (30) configured to attach to the upper body, wherein the component and the upper body comprise the upper (see Figs. 1, 2A, and 3B and column 4, line 23-60);
stitching a reinforcement element (40) to the upper body along a connection area (area defined by stitches 46) using a connecting stitch (46, see Figs. 2a and 3b and column 6, line 7- column 7, line 13); and
stitching the component to the upper body at the connection area using a stitch (44) comprising a thread that passes through the component at a first location and passes through the reinforcement element and the braid body at a second location (see annotated Fig. 2a), wherein the second location extends beyond the connecting stitch attaching the reinforcement element to the braid body (see Fig. 2a, stitches 44 extend beyond connecting stitches 46 in an inward direction, e.g., towards the wearer’s foot).

	However, Bruce teaches an article of footwear (see Figs. 5-10 and paragraph 0042) having an upper (104) formed from a braided mesh material so as to form a braid body comprising at least one braided layer (see Fig. 6 and paragraphs 0004, 0038, and 0042-0046, braided upper 104 defines a plurality of mesh apertures 106), as braided uppers are known in the art and may provide enhanced structural support, strength, thickness, and/or compression to the upper (see paragraphs 0003-0004 and 0029-0031).
	Therefore, based on Bruce’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Burt’s mesh upper body to be a braided body comprising at least one braided mesh layer, as braided uppers are known in the art and may provide enhanced structural support, strength, thickness, and/or compression to the upper.
Burt also fails to disclose wherein the thread that passes through the component at the first and second locations specifically defines a zigzag stitch. Burt appears to depict a conventional straight stitch (44, see Fig. 3b).
	However, Juckelandt teaches wherein both straight stitches and zigzag stitches are known in the art for securing two layers of a shoe upper together, and wherein zigzag stitches provide improved stability (see paragraph 0042).
	Therefore, based on Juckelandt’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Burt’s straight stitch to be a zigzag stitch, as such a modification would be nothing more than a simple In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06.

Regarding claim 14, the modified method of Burt (i.e., Burt in view of Bruce and Juckelandt) is further disclosed wherein the connecting stitch (46 of Burt) comprises two rows of approximately parallel stitches along the connection area (see Figs. 2a and 3b of Burt, connecting stitch 46 includes at least two portions that form approximately parallel rows of stitches, e.g., along opposing sides of openings 36, along the connection area defined by stitches 46).

Regarding claim 16, the modified method of Burt (i.e., Burt in view of Bruce and Juckelandt) is further disclosed wherein the component (30 of Burt) and the braid body (20 of Burt) are abutting each other along the connection area (see at least Fig. 2a of Burt).

Regarding claim 18, the modified method of Burt (i.e., Burt in view of Bruce and Juckelandt) is further disclosed to comprise attaching the upper (12 of Burt) to a sole assembly (14 of Burt) to form the article of footwear (10 of Burt, see Fig. 1 and column 4, lines 23-33 of Burt).

Regarding claim 19, the modified method of Burt (i.e., Burt in view of Bruce and Juckelandt) is further disclosed wherein the component (30 of Burt) is a lace eyelet element (see Fig. 3b and column 6, line 55 – column 7, line 13 of Burt, component 30 includes a lace eyelet portion 34 and is thus a lace eyelet element inasmuch as claimed); and wherein the connection 

Regarding claim 20, the modified method of Burt (i.e., Burt in view of Bruce and Juckelandt) is further disclosed wherein the component (30 of Burt) is a heel cushioning element (see Fig. 3b; column 5, lines 5-28; and column 6, line 55 – column 7, lines 13 of Burt; component 30 includes an area extending around the heel of footwear 10 and is made of nonwoven or woven textiles which provide at least some degree of cushioning); and wherein the connection area includes a heel area of the braid body (see at least Fig. 3b of Burt).

Claims 8 and 12, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Burt, Bruce, and Juckelandt, as applied to claims 1 and 9 above, in view of Marvin et al. (herein Marvin)(US PG Pub 2008/0250668).
Regarding claim 8, Burt, Bruce, and Juckelandt together teach the limitations of claim 1, as discussed above, but fail to further teach a seam cover element disposed over a portion of the braid body and a portion of the component along the connection area.
However, Marvin teaches an article of footwear (100) having an upper (101) that is made of a plurality of exterior panels (110) coupled together at seams (see Fig. 1 and paragraph 0040), the article of footwear further comprising a seam cover element (112) disposed over portions of adjacent panels along connection areas defined by the seams (see Fig. 1 and paragraph 0040), so as to provide a smooth look and feel to the article of footwear (see paragraph 0040).
Therefore, based on Marvin’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Burt’s 

Regarding claim 12, Burt, Bruce, and Juckelandt together teach the limitations of claim 9, as discussed above, but fail to further teach a seam cover element disposed over a portion of the braided upper and a portion of the component along the connection area.
However, Marvin teaches an article of footwear (100) having an upper (101) that is made of a plurality of exterior panels (110) coupled together at seams (see Fig. 1 and paragraph 0040), the article of footwear further comprising a seam cover element (112) disposed over portions of adjacent panels along connection areas defined by the seams (see Fig. 1 and paragraph 0040), so as to provide a smooth look and feel to the article of footwear (see paragraph 0040).
Therefore, based on Marvin’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Burt’s article of footwear to further include a seam cover element disposed over a portion of the braided upper and a portion of the component along the connection area, as doing so would provide a smooth look and feel to the article of footwear.

Claim 17, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Burt, Bruce, and Juckelandt, as applied to claim 13 above, in view of Bell et al. (herein Bell)(US PG Pub 2011/0107620).
Regarding claim 17, Burt, Bruce, and Juckelandt together teach the limitations of claim 13, as discussed above, but fail to further teach wherein the connecting stitch is a lockstitch. Burt 
However, Bell teaches wherein it is known in the art to use stitches such as lock stitches, running stitches, slip stitches, whip stitches, zigzag stitches, or other types of machine or manual stitches to join together elements of an article of footwear (see Fig. 11 and paragraph 0057). It is noted that the lockstitch is one of the most common stitch types and requires a minimal amount of thread compared to more decorative or complex stitches, and can also be performed on most conventional sewing machines.
Therefore, based on Bell’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Burt’s connecting stitch to specifically be a lockstitch, as it is known in the art to use stitches such as lock stitches, running stitches, slip stitches, whip stitches, zigzag stitches, or other types of machine or manual stitches to join together elements of an article of footwear; and doing so would require minimal thread use and allow the stitch to be performed on most conventional sewing machines. 

Examiner’s Note
Claims 4, 10, and 15 are currently free of prior art rejections, but should not be construed as reciting allowable subject matter. It is noted that substantive amendments to the claims may result in prior-art-based rejections in future Office Actions, and claims 4, 10, and 15 remain rejected under 35 USC 112(b), as discussed above. Applicant’s attention is also drawn to the drawing objections addressed at the beginning of this Office Action.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581.  The examiner can normally be reached on Mon - Fri 9:30am - 6:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOCELYN BRAVO/Primary Examiner, Art Unit 3732